Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is response to claims filed 11/23/18.
Claims 26-43 are presented for examination.
Claims 26-43 are amended and claims 1-25 are canceled via preliminary amendment filed on 02/29/20 and is accepted by the examiner.


Information Disclosure Statement’s
5.	The information disclosure statement(s) submitted on 08/26/20 & 12/11/20 have being considered by the examiner and made of record in the application file. 

Priority
6.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Drawings
7.	The drawings filed on 02/29/20 are accepted by the examiner.


Claim Objections
8.	 Claims 26, 30, 35 & 39 are objected to because of minor informalities: 
26, in part, recites, “…a PDCP PDU…” in line 6.  For consistency and clarification with “a packet data convergence protocol (PDCP) packet data unit (PDU)” recited in claim 1, line 4, it is suggested to change “ PDCP PDU” in line 6, to “the PDCP PDU”.
10.	Claims 30, 35 & 39 are also objected for the same reason as claim 26 above. 
11.	Claim 39, in part, recites, “A wireless communication device, comprising: a processor, and a memory including processor-executable instructions stored thereon, the processor-executable instructions upon execution by the one or more processors configures the processor to…” It’s recommended to change it to, “A wireless communication device, comprising: a processor, and a memory including processor-executable instructions stored thereon, the processor-executable instructions upon execution by the one or more processors configures the processor to:”

Claim Rejections - 35 USC § 112
12.	The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

13.	Claims 26-43 are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1, in part, recites, " wherein activating the data packet duplication function comprises transmitting a packet data convergence protocol (PDCP) packet data unit (PDU) to a first radio link control (RLC) entity and a second RLC entity, and wherein deactivating the data packet duplication function comprises transmitting a PDCP PDU to the first RLC entity only" in lines 3-6.
Applicant’s specification (2020/0186292), Para. 0038 mentions that the steps S210 and S220 are performed by a packet data convergence protocol (PDCP) entity and Paras. 0072-0073 also discloses the signaling message for activating or deactivating the data packet duplication function includes at least one or more of: a signaling message of a radio resource control (RRC) layer, a protocol data unit (PDU) for delivering a control message of a PDCP layer and so on)
	In view of above, the description does not provide any derivable embodiment transmitting a packet data convergence protocol (PDCP) packet data unit (PDU) to a first radio link control (RLC) entity and a second RLC entity, and wherein deactivating the data packet duplication function comprises transmitting a PDCP PDU to the first RLC entity only.
Claims 30, 35 & 39 is also rejected for the same reason as claim 26 above. 
Claims 27-29, 31-34, 36-38 & 40-13 are rejected for the same reasons as stated above by virtue of their dependency on a rejected based claims 26, 30, 36 & 39.


Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


15.	Claims 26-43 are rejected under 35 U.S.C. 103 as being unpatentable over Ericsson (hereinafter referred as Ericsson) NPL document, “Duplication in UL in Dual connectivity” Spokane, USA, 3rd-7th April 2017, (as disclosed in the IDS), in view of Nokia et al. (hereinafter referred as Nokia) NPL document, “Duplication impacts to MAC” 24 March 2017.
Regarding claims 26 & 35: Ericsson discloses a wireless communication device (See section 2.1; a user equipment (UE)), comprising: a processor (See section 2.1; UE is equipped with a CPU/a Processor), and
a memory (See section 2.1; UE is equipped with a memory) including processor-executable instructions stored thereon, the processor-executable instructions upon execution by the one or more processors configures the processor to:
receive a signaling message for deactivating or activating a data packet duplication function, deactivate or activate the data packet duplication function based on the signaling message (See Section 2.1; when UL data duplication is enabled or disenabled, there are different options to achieve this: -RRC message: when the feature is configured, duplication is also started; when the duplication is to be stopped, the NW sends another RRC message to remove the configuration; -MAC: MAC CE is used to activate or deactivate PDCP duplication; -event trigger: this mechanism is similar to a measurement event, and upon a certain event configured by the network, the UE would activate/deactivate the PDCP data duplication; -PDCP: the NW sends a PDCP control command to the UE when it wants to activate or deactivate duplication),
wherein activating the data packet duplication function comprises transmitting a packet data convergence protocol (PDCP) packet data unit (PDU) to a first radio link control (RLC) entity and a second RLC entity (See section 2.1; after PDCP duplication has been activated, the UE delivers the same PDCP PDUs to both RLC entities).
Though, Ericsson discloses when the activation of the data duplication stopped, the same data does not need to be transmitted through multiple data links (See section 2.2) but does not explicitly discloses deactivating the data packet duplication function comprises transmitting a PDCP PDU to the first RLC entity only.
However, Nokia from the same field of endeavor discloses deactivating the data packet duplication function comprises transmitting a PDCP PDU to the first RLC entity only (See section 2; the PDCP PDUs are forwarded either to one lower layer link (PLC/MAC entity) or to both lower layer links PDCP PDUs are forwarded either to one lower layer link or both lower layer links).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include deactivating the data packet duplication function comprises transmitting a PDCP PDU to the first RLC entity only as taught by Nokia into the system of Ericsson in order to increase reliability as well as decrease latency (See section 1; introduction; lines 1-2).
Regarding claims 27 & 36: the combination of Ericsson and Nokia disclose a wireless communication device.
Furthermore, Ericsson discloses a wireless communication device, wherein the signaling message comprises a radio resource control (RRC) message or a control element of a medium access control (MAC) layer (See Section 2.1; RRC message).
Regarding claims 28 & 37: the combination of Ericsson and Nokia disclose a wireless communication device.
Furthermore, Ericsson discloses a wireless communication device, comprising:
determining, by the base station, whether to deactivate or activate the data packet duplication function according to a local data packet transmission status (See section 2.1; activation/deactivation of the duplication data depend on aspects such as, for example, link quality or network resource).
Regarding claims 29 & 38: the combination of Ericsson and Nokia disclose a wireless communication device.
Furthermore, Ericsson discloses a wireless communication device, wherein the processor is configured to transmit a second signaling message to a communication device, the second signaling message indicating a deactivation or an activation of the data packet duplication function (See Section 2.1; the NW sends another RRC message or a PDCP control command to the UE when it wants to activate or deactivate duplication).
Regarding claims 30 & 39: Ericsson discloses a wireless communication device, comprising (See section 2.1; network device (NW)): a processor (See section 2.1; the NW is equipped with a CPU/a Processor), and
(See section 2.1; the NW is equipped with a memory/a storage) including processor-executable instructions stored thereon, the processor-executable instructions upon execution by the one or more processors configures the processor to
transmit a signaling message to a user equipment for deactivating or activating a data packet duplication function , wherein the signaling message enables the user equipment to activate the data packet duplication function (See Section 2.1; when UL data duplication is enabled or disenabled, there are different options to achieve this: -RRC message: when the feature is configured, duplication is also started; when the duplication is to be stopped, the NW sends another RRC message to remove the configuration; -MAC: MAC CE is used to activate or deactivate PDCP duplication; -event trigger: this mechanism is similar to a measurement event, and upon a certain event configured by the network, the UE would activate/deactivate the PDCP data duplication; -PDCP: the NW sends a PDCP control command to the UE when it wants to activate or deactivate duplication) by transmitting a packet data convergence protocol (PDCP) packet data unit (PDU) to a first radio link control (RLC) entity and a second RLC entity (See section 2.1; after PDCP duplication has been activated, the UE delivers the same PDCP PDUs to both RLC entities) 
Though, Ericsson discloses when the activation of the data duplication stopped, the same data does not need to be transmitted through multiple data links (See section 2.2) but does not explicitly discloses to deactivate the data packet duplication function by transmitting a PDCP PDU to the first RLC entity only.
However, Nokia from the same field of endeavor discloses to deactivate the data packet duplication function by transmitting a PDCP PDU to the first RLC entity only (See section 2; the PDCP PDUs are forwarded either to one lower layer link (PLC/MAC entity) or to both lower layer links PDCP PDUs are forwarded either to one lower layer link or both lower layer links).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include deactivate the data packet duplication function by transmitting a PDCP PDU to the first RLC entity only as taught by Nokia into the system of Ericsson in order to increase reliability as well as decrease latency (See section 1; introduction; lines 1-2).
Regarding claims 31 & 40: the combination of Ericsson and Nokia disclose a wireless communication device.
Furthermore, Ericsson discloses a wireless communication device, wherein the signaling message comprises a radio resource control (RRC) message or a control element of a medium access control (MAC) layer (See Section 2.1; RRC message).  
Regarding claims 32 & 41: the combination of Ericsson and Nokia disclose a wireless communication device.
Furthermore, Ericsson discloses a wireless communication device, wherein the processor is configured to determine whether to deactivate or activate the data packet duplication function according to a local data packet sending status See section 2.1; activation/deactivation of the duplication data depend on aspects such as, for example, link quality or network resource).        
Regarding claim 33: the combination of Ericsson and Nokia disclose a wireless communication device. Furthermore, Ericsson discloses a wireless communication device, wherein the base station comprises two transceiving nodes, and wherein the one or more preconfigured events comprise at least an event between the two transceiving nodes (See Section 2; MAC: MAC CE is used to activate or deactivate PDCP duplication; -event trigger: this mechanism is similar to a measurement event, and upon a certain event configured by the network, the UE would activate/deactivate the PDCP data duplication).
Regarding claim 42: the combination of Ericsson and Nokia disclose a wireless communication device. Furthermore, Ericsson discloses a wireless communication device, wherein the processor is configured to determine whether to deactivate or activate the data packet duplication function in response to one or more preconfigured events (See Section 2; MAC: MAC CE is used to activate or deactivate PDCP duplication; -event trigger: this mechanism is similar to a measurement event, and upon a certain event configured by the network, the UE would activate/deactivate the PDCP data duplication).
Regarding claim 43: the combination of Ericsson and Nokia disclose a wireless communication device.
Furthermore, Ericsson discloses a wireless communication device, comprising two transceiving nodes, wherein the one or more preconfigured events comprise at least an event between the two transceiving nodes (See Section 2; MAC: MAC CE is used to activate or deactivate PDCP duplication; -event trigger: this mechanism is similar to a measurement event, and upon a certain event configured by the network, the UE would activate/deactivate the PDCP data duplication and the UE determines whether to deactivate or activate the data packet duplication function in response to the preconfigured event, and the NW may serve as an entity for controlling the activation or deactivation).


Conclusion
16.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

	A. 	Tang et al. 2020/0358558 A1 (See FIG. 1, Para. 0005-0007 & 0011).
	B.	Yi et al. 2019/0289489 A1 (See abstract, Para. 0015-0016 & 0078-0079).
	C.	Wu et al. 2020/0236033 A1 (See FIG. 5, Para. 0003 & 0004).
	

17.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469



/MEWALE A AMBAYE/Primary Examiner, Art Unit 2469